Exhibit 10.1

 

CHASE CORPORATION

 

RESTRICTED STOCK AGREEMENT UNDER THE 2005 INCENTIVE PLAN

 

This Restricted Stock Agreement (the “Agreement”), dated as of                 ,
is by and between Chase Corporation (the “Company”) and                    (the
“Restricted Stockholder”).

 

1.             Grant of Award.  Pursuant to the terms of the Chase Corporation
2005 Incentive Plan (the “Plan”), effective as of                      (the
“Grant Date”), the Company hereby grants to the Restricted Stockholder a
targeted award of             shares of the Company’s common stock, par value
$.10 per share (the “Target Grant”), subject to the terms and conditions of this
Agreement and the Plan.  As more fully described below, the shares granted
hereby are subject to forfeiture by the Restricted Stockholder if certain
criteria are not satisfied.

 

2.             Performance Period.  The Target Grant is subject to a
“performance measurement period” based on the actual results of the Company for
the fiscal year beginning on                and ending on                   
(“Performance Period”).

 

3.             Performance Criteria.  For the performance period, a targeted
performance measure has been set as [Earnings Before Tax (EBT)] of
$                   (the “Target”).  If the Target is achieved during the
Performance Period, 100% of the Target Grant will awarded, subject to the
vesting provisions set forth in this Agreement.

 

The number of shares of Common Stock in the Target Grant may increase or
decrease depending on whether the “Threshold” performance measure or “Stretch”
performance measure have been achieved during the Performance Period.  The
Threshold performance measure must be achieved in order to receive any
percentage of the Target Grant.

 


Performance

 

Measurement /
EBT

 

Measurement as a
% of the Target
Measurement

 

Payout % of
Target Award

 

Threshold

 

$

[    

]

80

%

50

%

Target

 

$

[    

]

100

%

100

%

Stretch

 

$

[    

]

120

%

150

%

 

If the actual results of the Performance Period fall between the Threshold and
the Target the award will be prorated between 50% and 100% of the Target Grant. 
If the actual results fall between Target and Stretch, the award will be
prorated between 100% and 150% of the Target Grant.  Furthermore if the actual
results of the performance measurement period exceed 120% of the Target
measurement, the award will increase on a similar pro rated basis with no cap on
the total award.  The award ultimately made at the end of the Performance Period
shall be referred to as the “Restricted Stock Award”.

 

--------------------------------------------------------------------------------


 

Actual results may be adjusted at the sole discretion of the Compensation
Committee of the Board of Directors for any non-recurring or special items
occurring during the year that impacted Revenue or EBT (either positively or
negatively) during the measurement period.

 

4.             Restrictions on Stock.  Until the termination of restrictions as
provided in Section 5 hereof, the Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered except as provided in this
Agreement.  No rights or interests of the Restricted Stockholder under this
Agreement or under the Plan may be assigned, encumbered or transferred other
than (i) to the extent permitted and in accordance with such procedures adopted
by the Administrator from time to time and (ii) by will or the laws of descent
and distribution.  The naming of a designated beneficiary will not constitute a
transfer.

 

5.             Termination of Restrictions.

 

(a)           Vesting.  The Restricted Stock Award shall vest and become
nonforfeitable and all restrictions set forth in Section 5 hereof shall lapse,
on                                              (the “Vest Date”), provided the
Restricted Stockholder’s service with the Company has not terminated or ceased
on or prior to the Vest Date.

 

(b)           Termination of Service.  If the Restricted Stockholder’s status as
an employee, consultant or director of the Company is terminated prior to the
Vest Date by reason of the Restricted Stockholder’s retirement, death or
disability (as determined by the Administrator or the Company terminating his
service without cause, the Restricted Stock Award shall vest, pro-rated on the
date service is terminated, and the restrictions on the pro-rated vested shares
shall lapse on the date of termination of service.  If the Restricted
Stockholder’s status as an employee, consultant or director of the Company is
terminated by the Restricted Stockholder or by the Company for cause prior to
the Vest Date, the Restricted Stock Award will immediately and irrevocably be
forfeited and neither the Restricted Stockholder nor any successors, heirs,
assigns, or legal representatives of the Restricted Stockholder shall thereafter
have any further rights or interest in such forfeited Restricted Stock or the
certificates thereof. For purposes of this subsection (b), service will be
considered as continuing uninterrupted during any bona fide leave of absence
approved in writing by the Company so long as the Restricted Stockholder’s right
to reemployment or survival of his service arrangement with the Company is
guaranteed either by statute or by contract.

 

(c)           Acceleration of Vesting upon Change in Control.  Unless otherwise
provided for in the vote granting such restricted stock, upon the consummation
of a transaction resulting in a Change in Control of the Company prior to the
Vest Date, all restrictions remaining on any Restricted Stock shall lapse.

 

6.             Rights as Stockholder.  Upon the issuance of a certificate or
certificates representing the Restricted Stock, the Restricted Stockholder shall
thereupon be a stockholder and, subject to the provisions of Section 4 hereof,
have all the rights of a stockholder with respect to such Restricted Stock,
including the right to vote and receive all dividends or other distributions
made or paid with respect to such Restricted Stock; provided, however, that such
Restricted Stock and any new, additional or different securities the Restricted
Stockholder may become entitled to receive with respect to such Restricted Stock
by virtue of a stock split, dividend or other change in the corporate or capital
structure of the Company shall be subject to

 

2

--------------------------------------------------------------------------------


 

the vesting and forfeiture provisions, restrictions on transfer and other
restrictions set forth in this Agreement and the Plan.

 

7.             Stock Certificates; Legend.  Certificates for Restricted Stock
shall be issued in the Restricted Stockholder’s name and shall be held by the
Company until the Restricted Stock shall become vested and all restrictions
thereon have lapsed.  The Company shall serve as attorney-in-fact for the
Restricted Stockholder during the period during which the Restricted Stock are
unvested with full power and authority in the Restricted Stockholder’s name to
assign and convey to the Company any Restricted Stock held by the Company for
the Restricted Stockholder if the Restricted Stockholder forfeits the shares
under the terms of the this Agreement and the Plan.  Certificates representing
the Restricted Stock shall bear the following legend:

 

“The Shares represented by this Stock Certificate have been granted as
restricted stock under the Chase Corporation 2005 Equity Incentive Plan.  The
Shares represented by this Stock Certificate may not be sold, exchanged,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of unless the restrictions set forth in the Restricted Share Agreement between
the registered holder of these Shares and Chase Corporation shall have lapsed.

 

Upon the vesting of the Restricted Stock, the Company shall so notify the
Secretary of the Company and the Secretary shall obtain from the Company
certificates representing all such shares that have vested, which certificates
shall not bear any restrictive endorsement making reference to this Agreement,
and shall deliver such certificates to the Restricted Stockholder.

 

8.             No Right to Continued Employment.  This Agreement shall not
confer upon the Restricted Stockholder any right with respect to continuance of
employment by, or service with, the Company, nor shall it interfere in any way
with the right of the Company to terminate the Restricted Stockholder’s service
at any time and for any reason.

 

9.             Adjustment to Common Stock.  In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, the Committee shall make approximate and equitable
adjustments in the Restricted Stock corresponding to adjustments made by the
Committee in the number and kind of shares which may be issued under the Plan. 
Any new, additional or different securities to which the Restricted Stockholder
shall be entitled in respect of Restricted Stock by reason of such adjustment
shall be deemed to be Restricted Stock and shall be subject to the same terms,
conditions and restrictions as the Restricted Stock so adjusted.

 

10.           Withholding Taxes.  The Restricted Stockholder acknowledges that
the Company is not responsible for the tax consequences to the Restricted
Stockholder of the granting or vesting of the Restricted Stock, and that it is
the responsibility of the Restricted Stockholder to consult with the Restricted
Stockholder’s personal tax advisor regarding all matters with respect to the tax
consequences of the granting and vesting of the Restricted Stock.  The Company
shall have the right to deduct from the Restricted Stock or any payment to be
made with respect to the Restricted Stock any amount that federal, state, local
or foreign tax law required to be withheld with respect to the Restricted Stock
or any such payment.  Alternatively, the Company may

 

3

--------------------------------------------------------------------------------


 

require that the Restricted Stockholder, prior to or simultaneously with the
Company incurring any obligation to withhold any such amount, pay such amount to
the Company in cash or in shares of the Company’s Common Stock (including shares
of Common Stock retained from the Restricted Share Award creating the tax
obligation), which shall be valued at the Fair Market Value of such shares on
the date of such payment.  In any case where it is determined that taxes are
required to be withheld in connection with the issuance, transfer or delivery of
the shares, the Company may reduce the number of shares so issued, transferred
or delivered by such number of shares as the Company may deem appropriate to
comply with such withholding.  The Company may also impose such conditions on
the payment of any withholding obligations as may be required to satisfy
applicable regulatory requirements under the Exchange Act.

 

11.           Governing Law.  This Agreement shall be construed and administered
in accordance with and governed by the laws of the Commonwealth of Massachusetts
(without giving effect to any conflict or choice of laws provisions thereof that
would cause the application of the domestic substantive laws of any other
jurisdiction).

 

12.           Notice of Election Under Section 83(b). If the Restricted
Stockholder makes an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended, and the regulations and rulings promulgated thereunder, he
will provide a copy thereof to the Company within thirty days of the filing of
such election with the Internal Revenue Service.

 

13.           Notices.  Any notice hereunder to the Company shall be addressed
to the Company at its principal business office, 26 Summer Street, Bridgewater,
Massachusetts 02324 and any notice hereunder to the Restricted Stockholder shall
be sent to the address reflected on the records of the Company, subject to the
right of either party to designate at any time hereafter in writing some other
address.

 

14.           Amendment of Agreement.  The Company may amend, modify or
terminate this Agreement, provided that the Restricted Stockholder’s consent to
such action shall be required unless the Company determines that the action,
taking into account any related action, would not materially and adversely
affect the Restricted Stockholder.

 

15.           Successors and Assigns; No Third Party Beneficiaries.  Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  There are no third party beneficiaries of
this Agreement.

 

16.           Entire Agreement.  This Agreement and the Plan constitute the full
and entire understanding and agreement of the parties with regard to the
Restricted Stock and supersede in their entirety all other prior agreements,
whether oral or written, with respect thereto.

 

17.           Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and each provision of this Agreement shall be enforced to the
fullest extent permitted by law.

 

18.           Waivers.  Any waiver by the Company of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision hereof.

 

4

--------------------------------------------------------------------------------


 

19.           Defined Terms.  Capitalized terms used but not defined in this
Agreement will have the meanings specified in the Plan.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the          day of                       , 200     .

 

RESTRICTED STOCKHOLDER

CHASE CORPORATION

 

 

 

 

By:

 

 

By:

 

 

 

Signature

 

 

Signature

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Address:

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------